United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   September 4, 2020

                                        Before

                      MICHAEL B. BRENNAN, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 19-2807

SPEECH FIRST, INC.,                           Appeal from the United States District
     Plaintiff-Appellant,                     Court for the Central District of Illinois.

      v.                                      No. 3:19-cv-03142-CSB-EIL

TIMOTHY L. KILLEEN, et al.,                   Colin S. Bruce,
     Defendants-Appellees.                    Judge.



                                      ORDER

      The opinion of this court issued on July 28, 2020, is amended as follows:

      In the caption, which appears on the first page, correct the name of the
      defendant-appellee from Thomas L. Killeen to Timothy L. Killeen.

        On consideration of the petition for rehearing en banc, filed by the plaintiff-
appellant, no judge in regular active service has requested a vote on the petition for
rehearing en banc and the judges on the original panel have voted to deny rehearing. It
is, therefore, ORDERED that the petition for rehearing en banc is DENIED.